[Letterhead of Wachtell, Lipton, Rosen & Katz] June 9, 2010 VIA EDGAR AND FEDERAL EXPRESS Ms. Melissa Kindelan Staff Accountant Division of Corporation Finance Securities and Exchange Commission 100 F. St., N.E. Washington, D.C. 20549-3628 Re: Convergys Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Form 8-K Filed March 9, 2010 File No. 001-14379 Dear Ms. Kindelan: On behalf of Convergys Corporation (the "Company"), this letter confirms our discussion today, Wednesday, June 9, 2010, that the Company intends to respond to the Staff's comment letter dated June 7, 2010, with respect to the above-referenced filings, no later than mid-July, although the Company will endeavor to respond to the Staff's comments sooner, if practicable. Wachtell, Lipton, Rosen & Katz Ms. Melissa Kindelan Division of Corporation Finance Securities and Exchange Commission June 9, 2010 Page 2 Please do not hesitate to contact the undersigned with any questions. Very truly yours, David A. Katz cc: Kathleen Collins Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission Karen Bowman, Esq. Convergys Corporation - 2 -
